Citation Nr: 1027753	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  06-14 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from December 1945 to June 1946, 
July 1946 to July 1949, and November 1949 to March 1951.  The 
Veteran died in October 2004, and the appellant is the surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New 
Mexico, which denied entitlement to service connection for the 
cause of the Veteran's death.  The appellant's disagreement with 
this denial led to this appeal.

In October 2009, this matter was remanded for additional 
development and adjudication.  This having been completed, the 
case has been returned to the Board for further review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in 
October 2004 and that the immediate cause of death was recorded 
as respiratory failure, due to (or as a consequence of) 
pneumonia, due to (or as a consequence of) chronic obstructive 
lung disease (COPD), and other significant conditions 
contributing to death but not resulting in the underlying cause 
were listed as osteomyelitis of the cervical spine, thyroid 
cancer with radiation, and tongue cancer.

3.  At the time of death, the Veteran's service-connected 
disabilities included post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, residuals of a gunshot wound 
to the right shoulder, evaluated as 30 percent disabling, 
residuals of a gunshot wound to the neck, evaluated as 10 percent 
disabling, and hearing loss, evaluated as 10 percent disabling, 
for a combined evaluation of 70 percent and entitlement to a 
total evaluation based on individual unemployability from October 
30, 1996. 

4.  Chronic obstructive pulmonary disease, osteomyelitis of the 
cervical spine, and thyroid and tongue cancers were first 
manifested many years after service, and are not shown to be 
causally or etiologically related to service or to a service 
connected disability.  

5.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any role 
in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (200().


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the appellant dated in January 2005 and 
November 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); Hupp v. Nicholson, 21 Vet. App. 342 (2007).

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  In this regard, 
the Veteran's service treatment records, certificate of death, 
post-service VA and private treatment records, and statements in 
support of the appellant's claim, have been associated with the 
claims file. VA has provided the appellant with every opportunity 
to submit evidence and arguments in support of her claim, and to 
respond to VA notices.

Further, the appellant and her representative have not made the 
RO or the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to assist 
have been satisfied and will proceed to the merits of the 
appellant's appeal.

In this case, the appellant, in statements submitted to VA, 
indicates that she believes that the Veteran's death was the 
result of shrapnel injuries that he received during combat in 
Korea.  In this regard, the Board notes that the Veteran's 
service medical records show that the Veteran sustained shrapnel 
wounds to his face, head, and right shoulder in combat in Korea.  

At the time of death, the Veteran's service-connected 
disabilities included post traumatic stress disorder (PTSD), 
evaluated as 50 percent disabling, residuals of a gunshot wound 
to the right shoulder, evaluated as 30 percent disabling, 
residuals of a gunshot wound to the neck, evaluated as 10 percent 
disabling, and hearing loss, evaluated as 10 percent disabling.  
The Veteran's combined evaluation from April 20, 1994 was 70 
percent.  He was awarded individual unemployability from October 
30, 1996.

The certificate of death indicates that the Veteran died on 
October [redacted], 2004 and that the immediate cause of death was 
recorded as respiratory failure, due to (or as a consequence of) 
pneumonia, due to (or as a consequence of) chronic obstructive 
lung disease (COPD).  Other significant conditions contributing 
to death but not resulting in the underlying cause were listed as 
osteomyelitis of the cervical spine, thyroid cancer with 
radiation, and tongue cancer.

Determinations as to whether service connection may be granted 
for a disability that caused or contributed to a veteran's death 
are based on the same statutory and regulatory provisions that 
generally govern determinations of service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Service connection may be granted for disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases may be presumed to have been incurred or 
aggravated during service if such diseases become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
a disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In this case, the Veteran's service treatment records contain no 
evidence of any abnormalities or diagnosis of a lung condition, 
to include chronic obstructive pulmonary disease, or 
osteomyelitis of the cervical spine, or thyroid or tongue 
cancers.  There is also no indication of any cancer within one 
year of service. 

After service, the Veteran's treatment records indicate diagnoses 
of and treatment for such conditions as osteomyelitis of the 
cervical spine, septic arthritis of the left knee, 
osteoarthritis, chronic obstructive pulmonary disease, cancer of 
the thyroid and tongue, and shoulder and neck pain.  The 
Veteran's medical records indicate that the Veteran was treated 
with irradiation therapy in 1994 and that a June 2003 chest x-ray 
showed no evidence of tumor.  In June 1994 at the time of his 
treatment for tongue cancer, the Veteran was noted to have no 
lung disease, and was indicated to have quit smoking the past 
spring.  In January 1996, x-rays indicate that the Veteran's 
lungs were normally aerated and free of active inflammatory or 
other disease.  In May 2004, the Veteran was noted to have had a 
recent bout of pneumonia with chest x-ray that showed incomplete 
resolution of the left lower lobe infiltrate.  He was noted to be 
a heavy smoker at that time with changes in his lungs consistent 
with chronic obstructive pulmonary disease.  The Veteran's 
medical records also show a diagnosis of osteomyelitis of the 
cervical spine in June 2004.  The Veteran's medical records, 
however, do not indicate that the Veteran's diagnosed chronic 
obstructive pulmonary disease, osteomyelitis of the cervical 
spine, or cancers are in any way the result of his active service 
or were related to a service connected disability.  

Based on the foregoing, the Board finds that service connection 
for cause of the Veteran's death is not warranted in this case.  
Here, the medical evidence does not indicate chronic obstructive 
pulmonary disease, osteomyelitis of the cervical spine, or 
thyroid or tongue canter in service or within one year of 
service.  Further, the appellant has not presented any evidence 
of a nexus between an event in service and the Veteran's chronic 
obstructive pulmonary disease, osteomyelitis of the cervical 
spine, or cancers.  Thus, there is no basis to grant service 
connection.  38 C.F.R. §§ 3.303, 3.307, 3.309.

In addition, the Board has considered the appellant's contentions 
that the Veteran's in-service shrapnel wounds caused his death, 
or that the Veteran's service-connected PTSD caused or 
contributed to the Veteran's chronic obstructive pulmonary 
disease and thereby his death.  The appellant, however, did not 
submit evidence in support of these contentions and, as a 
layperson, she is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see 
also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative of, a 
medical nexus).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Direct 
service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this regard, the Board notes that lay witnesses are competent 
to provide testimony or statements relating to symptoms or facts 
of events that the lay witness observed and is within the realm 
of his or her personal knowledge, but lay witnesses are not 
competent to establish that which would require specialized 
knowledge or training, such as medical expertise.  Layno v. 
Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be 
competent to establish medical etiology or nexus.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA 
must consider lay evidence but may give it whatever weight it 
concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination.  Waters v. Shinseki, 601 
F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In this case, as the appellant has only provided her own 
conclusory statements regarding causation, the Board finds that 
the appellant's contentions, including  regarding  a nexus 
between the Veteran's in-service shrapnel wounds or service-
connected PTSD and his chronic obstructive pulmonary disease and 
death, to be of little probative value, as she is not competent 
to opine on a medical question.  While the appellant believes 
that the Veteran's fatal lung condition, osteomyelitis of the 
cervical spine, and cancers were due to the Veteran's active 
service, she has not presented any medical evidence to support 
that assertion.

As there is no medical evidence of record suggesting a connection 
between the Veteran's fatal medical conditions and his military 
service, the Board finds no basis for a favorable disposition of 
the appellant's claim.  Accordingly, the appeal is denied.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  Therefore, the 
benefit of the doubt doctrine does not apply and the appeal is 
denied. 38 U.S.C.A. § 5107(b).

      ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


